DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
Election/Restrictions
Applicant's election with traverse of Group II, claims 8 and 9, in the reply filed on 10/11/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-7 require the kit invention of claims 8 and 9. Applicant argues there is no additional burden to search and examine the subject matter of Group I and Group II.  However, this argument is not found persuasive because although claim 1 does require detection of the presence of Salmonella AvrA protein using one of Salmonella AvrA protein, nucleic acids encoding said protein, or an anti-AvrA antibody for identification, it is the case that at least the product of Group II (namely claims 8 and 9) can be used for other materially different processes of using the kit. For example, the kit could be used, for example, for epitope mapping. Also it is noted that independent claim 1 (the method) does not specifically require the kit of claim 8. In particular claim 8 is limited to a kit comprising at least one of an antibody that specifically binds SEQ ID NO. 30, a set of primers having the sequences of SEQ ID Nos. 5 and 6, or a multiwell plate coated with purified AvrA protein; the particular details of claim 8 (the specifically recited reagents) are not required 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2021.

Priority
The present application was filed on 06/28/2019, and claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/694,168, filed 07/05/2018.
As such, Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
There is no support in the prior filed application for a product invention that is a “A kit” comprising a combination of the 3 components (i-iii) as recited at claim 8 or further a kit comprising the combination in addition to the primer sequences as recited at claim 9 (the provisional application makes no mention or reference to the language “a kit” with respect to the present application inventions directed to claims 8 and 9, or any reference to providing the combined reagents into a product which could be considered a “kit”. Further the prior filed 
Accordingly, claims 8 and 9 have an effective filing date of 06/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/11/2019 has been considered, initialed and is attached hereto.

Claim Interpretation
Claims 8 and 9 use the transitional phrase “having’ to describe particular nucleotide sequences. See for example at claim 9, “a set of primers having the nucleotide sequences of GAGCCACGAGTTTGGATGTT (SEQ ID NO: 14) and TGAGGAGAGAAGAGGGACCA (SEQ ID NO: 15)” “. 
	As discussed in MPEP 2111.03 IV, the transitional phrase “having” (or has) must be interpreted in light of the specification to determine whether open (comprising) language or closed (consisting of) language is intended. 
	In the present case, based on the disclosure, for example at paras [0008], [0009], [0037], [0039] and [0081], the language is interpreted as closed (to mean “consisting of” the recited SEQ ID Nos.). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description
	The claims, with respect to Applicant’s elected species, encompass an extremely large, and potentially enormous and variable genus of antibody, which is described only in terms of function and not structure. See in particular (Applicant has elected a kit comprising i), namely a kit comprising an antibody that specifically binds to amino acid residues CGEEPFLPSDKADRY (SEQ ID NO: 30) of AvrA protein. For the purposes of claim interpretation (see discussed in more detail below under 35 U.S.C. 112(b)), this language is open to multiple conflicting plausible claim interpretations, for example this could mean the claims are limited to antibodies that only bind the residues within SEQ ID NO. 30, or this could mean the antibodies bind at least these residues (SEQ ID NO. 30) and could also bind other residues outside of this recited region.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These factors include Actual reduction to practice, Disclosure of drawings or structural chemical formulas, Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), Method of making the claimed invention, Level of skill and knowledge in the art, and Predictability in the art. See MPEP 2163.
In the present case, the kit invention is not limited to any particular antibody species specific to the extremely large and variable genus; the present claims and originally filed disclosure place no particular limitations on the sequence/structure of the antibody itself, and rather only define the antibody (which is the invention) in terms of the target to which it binds (which the target is not the invention).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418F.3d 1349 (Fed. Cir. 2005)) AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964) (emphasis added).
	Regarding the claimed antibody, although the present claims are not limited to a particular antibody in terms of monoclonal or polyclonal, and instead only recites that the antibody in terms of its function, namely that it is limited to those that bind the residues of SEQ ID NO. 30, the originally filed specification reports (para [0023]), an exemplary antibody. In particular the specification recites an example that was generated by immunization with the 15 amino acid residue peptide of SEQ ID NO. 30. The specification therefore discloses a single species reading on the claimed genus (polyclonal antibodies produced by immunization with the specific peptide that is the same peptide to which the claimed antibody binds). However, the specification does not disclose the structure of the antibodies present in the polyclonal mixture, such as the sequences of the antibodies. 
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).

MPEP 2163 states that “A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence” (emphasis added).
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
	The originally filed specification of the present application fails to disclose, for example, what particular amino acid residues of the antibody itself (which is the claimed invention) are responsible for conferring the desired functional property of binding to SEQ ID NO. 30. The sequence of molecules present in the polyclonal antibody preparation (the sole example in the specification) are not described in the originally filed disclosure. 
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that would exhibit this functional property. The disclosed species would not put one skilled in the art in possession of any other antibodies having the claimed functional properties. 
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.

Regarding predictability, correlation between structure and function is less likely for antibodies than for other molecules. Antibody structure cannot be easily predicted, particularly when all that is known is the structure of the antigen to which the antibody binds (which is not the claimed invention, the invention is the kit comprising the antibody). Antibody structure is highly variable. The complementary determining regions (CDRs) of antibodies are generally considered to be the region of contact between the antibody and the antigen. See Janeway et al. (Immunobiology: the Immune System in Health and Disease (1999), Elsevier Science Ltd/Garland Publishing, New York, NY, Fourth Edition, pages 86-88), see sections 3-6 and 3-7, and Almagro et al. (“Humanization of Antibodies”, Frontiers in Bioscience 13, 1619-1633, 2008) at introduction and section 4. While antibody CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).
See also Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites 
Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al. found that on average, about 120 different antibodies in a library can bind to a given antigen.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and 
In view of the above cited evidence, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties (the genus described only in terms of function, namely binding to the recited antigen structure). Given the highly diverse nature of antibodies, and particularly the highly variable structure of antibodies in their CDR regions which are responsible for antigen binding, one cannot envision the structure of an antibody merely by knowing its desired binding characteristics. 
For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
Claims 8 and 9 are drawn to a kit comprising at least one of the following 3 elements (although the elected species is the antibody at i), see at claim 8, the recited claim language “at least one of”): 
(i) an antibody that specifically binds to amino acid residues CGEEPFLPSDKADRY (SEQ ID NO: 30) of AvrA protein; 

(iii) a multiwell plate, wherein wells of the multi-well plate are coated with purified AvrA protein.
Claim 9 depends from claim 8 and further recites that the kit comprises a set of primers having the nucleotide sequences of GAGCCACGAGTTTGGATGTT (SEQ ID NO. 14) and TGAGGAGAGAAGAGGGACCA (SEQ ID NO. 15) (Wnt1 primer sequences). 
The claims are directed to a law of nature, specifically a nature based product (i.e., an antibody that binds to the amino acid residues of SEQ ID NO. 30 of AvrA protein, also a set of primers having the nucleotide sequences of SEQ ID Nos. 5 and 6 (claim 8); and also a set of primers having nucleotide sequences of SEQ ID Nos. 14 and 15).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because both the antibody to AvrA (notably, Applicant’s elected species) is naturally occurring, and also the primer sequences (for either of AvrA and Wnt1) encompass fragments of naturally occurring nucleic acids from Salmonella (encoding AvrA protein), and (Wnt1) a naturally occurring gene sequence encoding proteins expressed in humans (and other species, such as mouse).
Regarding the limitations of claim 8, specifically an antibody that binds SEQ ID NO. 30 of AvrA protein, see for example Lu et al., Presence of Salmonella AvrA in colorectal tumor and its precursor lesions in mouse intestine and human specimens, Oncotart, 8(33), (2017), p. 55104-55115 (which has one author in common with the inventor of the present application) at page 55105, col. 2 teaching anti-AvrA antibodies are naturally occurring in vivo. Based on this 
The kit as recited at claim 8 (comprising at least one of i-iii) therefore encompasses embodiments that are a kit comprising only the antibody. The antibody alone does not appear at all different than antibodies that exist in nature (no difference from naturally occurring anti-AvrA antibodies). Further, the claimed antibody is recited in terms of the antigen to which it binds (and not based on structure of the antibody itself); there is no evidence of record to show that the claimed antibody has any characteristic (structurally or otherwise) that is different from the antibodies that exist in nature.
As a result, a kit comprising an antibody as claimed is ineligible under 35 U.S.C.101 because the claimed antibody is a nature-based product that is not markedly different than anti-AvrA antibodies that naturally occur in vivo.
Further, although not Applicant’s elected species, the language recited at claim 8 further encompasses a kit comprising (i) the antibody, and (ii) the primer sequences (SEQ ID Nos. 5 and 6, primers specific for detection of AvrA). As discussed briefly above, the primer sequences as claimed do not represent non-naturally occurring sequences, rather it appears these nucleotide sequences (the primer sequences at claim 8) encompass fragments of naturally occurring nucleic acids that exist in nature. See MPEP 2106.04(b), isolated DNA molecules and primers have been identified as natural phenomena or products of nature. 
MPEP 2106.04(b) II also notes that “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”. MPEP 2106.04(c)(II)(A) then states that the naturally occurring counterpart for a non-naturally occurring single-stranded nucleic acid 
In this case, the claimed primers are considered products of nature (since products of nature are considered to be either naturally occurring products or non-naturally occurring products that lack any markedly different characteristics from their naturally occurring counterparts). In the present case, the claimed primers do not appear to show sequence differences relative to the naturally occurring strand of naturally occurring nucleic acids from which they were designed.
Since the claimed primer sequences do not contain any non-naturally occurring elements (e.g., a label or a non-naturally occurring base or linkage), the claimed products have no markedly different structural features relative to their non-naturally occurring counterparts. 
The claimed products also appear to lack any markedly different functional properties since, like their naturally occurring counterparts, they hybridize to complementary nucleic acids. See also MPEP 2106.04(c)(II)(C)(2), where oligonucleotide primers are described as lacking markedly different structural and functional characteristics. 
For these reasons, claim 8 is further directed to a judicial exception, specifically a product of nature, when the kit comprises (ii), the primer sequences (SEQ ID Nos. 5 and 6).
Further the claim language recited at claim 8, (namely, the language regarding “at least one of”) this language encompasses a kit comprising both of i (the antibody) and ii (the primer sequences), each of which are discussed in detail individually above. It is further noted, both 
Although claim 8 does further recite a multiwell plate, wherein wells of the multi-well plate are coated with purified AvrA protein, as has been noted previously above, the language “at least one” indicates that this is not a required component of the kit. However, even if the kit was amended to recite the kit component iii as a required feature of the kit, it is noted that the i and ii are still recited as independent reagents of the kit, and their further inclusion as part of a kit with the multiwell plate of iii, would not support or indicate evidence that these two reagents (i and/or ii) in combination has any characteristics that are different form the naturally occurring counterparts.  
Claim 9 recites the kit further comprises a set of primers having the nucleotide sequences of GAGCCACGAGTTTGGATGTT (SEQ ID NO. 14) and TGAGGAGAGAAGAGGGACCA (SEQ ID NO. 15) (primer sequences for Wnt1). See the analysis as applied above regarding the primer sequences for AvrA, as the same reasoning also applies presently. The claimed products also appear to lack any markedly different functional properties since, like their naturally occurring counterparts, they hybridize to complementary nucleic acids. See also MPEP 
Further, for the reasons as indicated previously above, providing the recited primer sequences in combination with the components of claim 8 (with any one of or any combination of the components from claim 8) fails to add any characteristics to the recited natural products that are different from the naturally occurring counterparts (see analyses as above, as the same reasoning applies presently; because the claimed primer sequences do not contain any non-naturally occurring elements (e.g., a label or a non-naturally occurring base or linkage), the claimed products have no markedly different structural features relative to their non-naturally occurring counterparts. 
The judicial exception is not integrated into a practical application because the only element in the claims other than the judicial exception(s) is a requirement for the antibody and primers to be present in a kit (the invention is directed to a kit). This requirement is no more than extra-solution component in an attempt to link the products of nature to a particular technological environment. See MPEP 2106.05(g) and 2106.05(h).  There is no additional elements beyond the judicial exception(s) (i.e., the antibody, the primers).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the only additional element recited in the claims is a requirement for the antibody and primers to be provided in a kit, which see as discussed above is no more than an extra-solution component.
In view of the foregoing, claims 8 and 9 are directed to ineligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sun, US PG Pub No. 2011/0178030A1.
As discussed previously in detail above, Applicant elected a kit, and the language at the preamble recites “a kit comprising at least one of…”, Applicant further elected (see above) a kit reagent that is the antibody of i), namely an antibody that specifically binds to amino acid residues CGEEPFLPSDKADRY (SEQ ID NO. 30) of Salmonella AvrA protein. As a result, the elected invention/species is directed to a kit comprising just the antibody of claim 8. 
See Sun et al. anticipates the claimed invention because Sun teach at para [0099] immunoblotting for AvrA, Sun teaching a custom-made AvrA antibody, Sun teaching the peptide (for the custom made antibody) corresponds to SEQ ID NO. 30. 
Claim 8 does recite at the preamble “A kit”, and as discussed above, the elected species of invention comprising only the antibody as the kit reagent. It is noted that in the present case of the kit comprising only the single antibody reagent, the terminology “kit” is not found to further limit the scope of the claims, rather the kit is limited to only the antibody have the recited binding. The recited preamble language “kit” fails to clearly invoke any additional ingredients/reagents or provide antecedent basis for terms appearing in the body of the claim 
Nonetheless, see also the rejection of claims below under 35 U.S.C. 103(a).

Lu is also cited in detail below under 35 U.S.C. 103 in order to address claim 9; however, Lu also anticipates the independent claim with respect to Applicant’s elected species. Therefore, although claim 8 is already rejected in detail above, the following rejection citing Lu et al. is also made in the interest of compact prosecution. 
Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lu et al., Presence of Salmonella AvrA in colorectal tumor and its precursor lesions in mouse intestine and human specimens, Oncotarget, 8(33), (2017), p. 55104-55115.
Lu et al. teach detection of AvrA protein using a custom made antibody that binds the 15 residue sequence CGEEPFLPSDKADRY (SEQ ID NO. 30 as claimed), see page 55111, col. 2, para 3. Lu is considered to anticipate the claim, see the same reasons as discussed previously above also apply presently (see regarding the limitation “kit” as recited the preamble). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, US PG Pub No. 2011/0178030A1 in view of Zuk et al., US Patent No. 4,208,479.
Sun teach the antibody (Applicant’s elected species) as presently claimed, see the detailed citation of Sun et al. set forth previously above (under 35 U.S.C. 102). 
Although Sun is considered anticipatory for the reasons as discussed above (see “kit’ as presently recited at the preamble does not appear to further limit the scope of the claimed invention), it is nonetheless acknowledged that Sun fails to teach providing the antibody as part of a kit (fails to recite the claim language “kit”). As a result, the present rejection is also being made. 
It is also asserted by the examiner that the advantages of packaging together necessary reagents in kit form were well known in the art at the time of the invention.
See for example Zuk et al., Zuk teaches the convenience and enhancement of accuracy associated with providing all necessary reagents for an assay combined in a kit (column 22, lines 20-68).
Therefore, it would have been further prima facie obvious to one having ordinary skill in the art to package together/provide the reagent of Sun (comprising the antibody for immunoblotting for AvrA) in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale. One having a reasonable expectation of success in doing so because the advantages of providing necessary reagents in kit form were known to those skilled in the art at the time.

For the reasons discussed previously above, the present claims have an effective filing date of 06/28/2019. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Novel Regulatory Roles of Wnt1 in Infection-Associated Colorectal Cancer, Neoplasia, 20(5), (2018), p. 499-509 in view of Lu et al. and Zuk et al.
Wang et al. (2019) teach assays performed in order to provide insight into the mechanisms by which bacteria regulate Wnt1 expression, thereby potentially contributing to infection-associated colon cancer (abstract). In particular, Wang report bacterial AvrA protein is known to activate the canonical Wnt pathway, teaching Wnt1 protein level is decreased in the AvrA+ infected CRC progression (abstract, thereby addressing the nexus between AvrA and Wnt1 detection). 
Wang specifically teach primers for Wnt1 which were used for real time quantitative PCR analysis (page 501, col. 1, last paragraph), specifically Wang teach primers that are the recited SEQ ID Nos. 14 and 15 of the present application. 
Wang also report measuring presence and localization of AvrA in inflamed colorectal tumors and precursor lesions (see page 507, col. 1, para 1, citing citation No. 30). 
Although the teaching of Wang refers to their studies as also measuring presence and localization of AvrA protein expression (Wang specifically referencing citation No. 30, corresponding to Lu et al. for said measurement of AvrA), Wang does not specifically teach, in addition to providing specific Wnt1 primers, also providing antibody for AvrA protein, specifically antibody that binds SEQ ID NO. 30. Wang does not teach a kit comprising both antibody for AvrA (antibody that binds the residues of SEQ ID NO. 30) and the primers for Wnt1. 
However Lu et al. (referenced by Wang regarding AvrA detection, namely citation No. 
See for example Zuk et al., Zuk teaches the convenience and enhancement of accuracy associated with providing all necessary reagents for an assay combined in a kit (column 22, lines 20-68).
Therefore, considering the nexus between AvrA protein and the Wnt pathway (namely that AvrA protein is known to activate the canonical Wnt pathway), and considering that Wang teach/report detection of Wnt1 using the disclosed primers, as well as detection/measurement of AvrA protein expression, it would have been obvious to have provided the reagents to perform said measurements together, one motivated to do because of the art recognized convenience and advantages (e.g., enhancement of accuracy) afforded by providing reagents for assays combined in kit form (Zuk et al.). The ordinary skilled artisan would have been motivated to provide both the antibody as claimed and the primers as claimed together in kit form, particularly considering the art (Wang) encourage detection of both in relation to one another (it would be beneficial to provide both reagents as reagents of a kit for convenience, since it is desirable (based on Wang) to perform both measurements in relation to infection-associated colon cancer). 
One having ordinary skill would have a reasonable expectation of success providing the art disclosed reagents together in kit form because it was well known in the art at the time to package reagents together in the form of a kit particularly for convenience (one would expect success as this would be considered to make detection easier, conveniently providing everything in one place together). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Zuk et al. as applied to claim 8 above, and further in view of Wang et al., Novel Regulatory Roles of Wnt1 in Infection-Associated Colorectal Cancer, Neoplasia, 20(5), (2018), p. 499-509
Sun and Zuk teach a kit substantially as claimed, comprising antibody for Salmonella AvrA protein, namely antibody that is that same recited as present claim 8 (that binds the residues of SEQ ID NO. 30).
However, Sun and Zuk fail to teach the kit further comprising primers having nucleotide sequences of SEQ ID Nos. 14 and 15.
Wang et al. (2019) is as cited in detail previously above, Wang teach assays performed in order to provide insight into the mechanisms by which bacteria regulate Wnt1 expression, thereby potentially contributing to infection-associated colon cancer (abstract). In particular, Wang report bacterial AvrA protein is known to activate the canonical Wnt pathway, teaching Wnt1 protein level is decreased in the AvrA+ infected CRC progression (abstract, thereby addressing the nexus between AvrA and Wnt1 detection). 
Wang specifically teach primers for Wnt1 which were used for real time quantitative PCR analysis (page 501, col. 1, last paragraph), specifically Wang teach primers that are SEQ ID Nos. 14 and 15 of the present application. 
Wang also report measuring presence and localization of AvrA in inflamed colorectal tumors and precursor lesions (see page 507, col. 1, para 1, citing citation No. 30). 
Therefore, considering the nexus between AvrA protein and the Wnt pathway as recognized by Wang (namely that AvrA protein is known to activate the canonical Wnt pathway), and considering that Wang teach/report detection of both Wnt1 using the disclosed primers, as well as detection/measurement of AvrA protein expression, it would have been 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641